UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR
9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Secured Creditor
Carrington Mortgage Services,
LLC, as servicer for WILMINGTON
SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE OF UPLAND MORTGAGE LOAN
TRUST A
R.A. LEBRON, ESQ.
254EGU
bankruptcy@fskslaw.com
In Re:                                  Case No.:   19-26762 ABA

ABBAS ALI NOURI MOUSSAVI                Hearing Date: July 13,2021
aka ABBASALI NOURI MOUSSAVI
aka ABBAS NOURI NOURI MOUSSAVI          Judge:   Hon. Andrew B. Altenburg,
aka ABBASALI NOURI NOURI MUSSAVI        Jr.
aka ABBAS ALI NOURI MOUSSAVI
aka ABBAS ALI
aka ABBAS A NOURI and
MEHRNOUSH SHABANI

 Debtor(s).


                 ORDER ON MOTION FOR AUTHORIZATION
          TO ENTER INTO FINAL LOAN MODIFICATION AGREEMENT
                            (CHAPTER 13)


The relief set forth on the following page is ORDERED.
          The Court having reviewed the Motion for Authorization

to Enter into Final Loan Modification Agreement filed on, June

18, 2021 as to the first mortgage concerning real property

located at 26 EQUESTRIAN ROAD, EGG HARBOR, NJ 08234, and the

Court having considered any objections filed to such motion, it

is hereby ORDERED that:

     :    The debtor is authorized to enter into the final loan

          modification agreement.

     1)   The loan modification must be fully executed no later

than 14 days from the date of this order. If it is not, the

secured creditor, within 14 days thereafter, must file with the

Court and serve on the debtor, debtor’s attorney, if any, and the

standing trustee a Certification indicating why the agreement was

not fully executed. A response by the debtor, if any, must be

filed and served within 7 days of the filed date of the secured

creditor’s Certification; and

     2)   Upon the filing of the Certification required above,

and absent a response from the debtor, the standing trustee may

disburse to the secured creditor all funds held or reserved

relating to its claim. Absent the filing of the Certification

within the time frame set forth above, the standing trustee will

disburse funds on hand to other creditors pursuant to the

provisions of the confirmed Plan and any proof of claim filed in

this case with respect to the mortgage is deemed modified and

incorporated into the Loan Modification Agreement; and

     3)   Unless the debtor’s Plan has been confirmed with 100%

paid to unsecured creditors, the debtor must file a Modified
Chapter 13 Plan and Motions within 14 days of consummation of the

loan modification. If the loan modification results in material

changes in the debtor’s expenses, the debtor must also file

amended Schedules I and J within 14 days of the date of this

Order; and

     4)      Check one:

             : There is no order requiring the debtor to cure post-

petition arrears through the Plan; or

             9 Post-petition arrears are capitalized into the loan

modification agreement, and the Order filed on _________________

requiring the Standing Trustee to make payments based on the

arrearage is vacated as of the date of this order; or

             9 Post-petition arrears have not been capitalized into

the loan modification agreement, and the Standing Trustee will

continue to make payments to the secured creditor based on the

Order filed on ______________; and

     5)      If fees and costs related to loss mitigation/loan

modification are sought by the debtor’s attorney, an Application

for Compensation in compliance with D.N.J. LBR 2016-1 must be

filed.

             9 The Motion for Authorization to Enter into Final Loan

Modification Agreement is denied.
